Citation Nr: 0001770	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  98-14 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability characterized as overuse syndrome, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from January 1954 to 
September 1957.

The instant appeal arose from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama, which denied claims for increased 
ratings for left and right knee disabilities.


REMAND

The appellant contends, in substance, that his left and right 
knee disorders are more severe than the current disability 
evaluations suggest; therefore, he believes increased ratings 
are warranted.

The Board finds that the evidence currently of record leaves 
unanswered significant questions about the severity of the 
appellant's service-connected right and left knee disorders.  
VA treatment records show that the appellant now is receiving 
injections in the right knee to alleviate his symptoms.  
Recent VA records also show that the appellant uses 
prosthetics for his knee complaints, including a cane and 
bilateral neoprene hinged knee braces.

Further, the Board notes that the VA General Counsel, in 
precedent opinion VAOPGCPREC 23-97, indicated that where a 
veteran has service-connected arthritis of the knee and 
instability, separate ratings may be assigned under 
Diagnostic Codes 5003 (or 5010) and 5257.  The Board also 
notes that the VA General Counsel has issued another 
precedent opinion, VAOPGCPREC 9-98, which may be for 
consideration in readjudicating this matter.  In this regard, 
it is noted that the veteran is service-connected for 
traumatic arthritis of the right knee and that VA treatment 
records also noted that the veteran has arthritis in the left 
knee.

The Board notes that the most recent VA examination of the 
knees was in 1992.  As the appellant's representative noted 
in several written statements, the appellant has not been 
afforded a VA examination in connection with the present 
claim for benefits.

Thus, the Board finds that the matters on appeal must be 
remanded for a new VA examination.  The examiner should 
specify the left knee disability characterized as overuse 
syndrome.  In addition, there should be a substantive 
discussion of how the pain and discomfort in the knees 
operates to limit his ability to use his knees in a 
functionally effective manner.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has stressed that, in evaluating disabilities 
of the joints, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
or incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1999).  The 
Court has indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).

For the reasons stated, this case is REMANDED to the RO for 
the following action:

1.  The RO should request the veteran to 
provide the RO with information with 
regard to any evidence of current or past 
treatment for his right or left knee that 
has not already been made part of the 
record, and should assist him in 
obtaining such evidence following the 
procedures set out in 38 C.F.R. § 3.159 
(1999).  Any additional evidence obtained 
should be associated with the claims 
folder.  

2.  The RO should also obtain all records 
of inpatient or outpatient treatment 
provided to the veteran at VA medical 
facilities, in particular at the VA 
Medical Center in Birmingham, Alabama, 
developed since June 1999.  All of these 
records are to be associated with the 
claims folder.

3.  The veteran should be scheduled for a 
VA examination to determine the current 
nature and severity of the traumatic 
arthritis of the right knee and the 
service-connected left knee disorder 
characterized as overuse syndrome.  The 
claims folder and a copy of this remand 
must be made available and reviewed by 
the examiner in connection with the 
examination.  All indicated tests, 
including range of motion studies, 
measured in degrees, and X-ray studies, 
should be conducted.  In particular:

a.  The examiner is asked to 
identify the specific disability of 
the left knee presently 
characterized as overuse syndrome.  
Specifically, the examiner is asked 
to state whether the veteran's 
overuse syndrome includes arthritis 
of the left knee.

b.  With respect to the functioning 
of the knees, attention should be 
given to the presence or absence of 
pain, any limitation of motion, 
swelling, ankylosis (favorable or 
unfavorable), subluxation, lateral 
instability, dislocation, locking of 
the joints, loose motion, crepitus, 
deformity or impairment.  The 
examiner should provide complete and 
detailed discussion with respect to 
any weakness; fatigability; 
incoordination; restricted movement; 
or pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veteran's 
pain on the function and movement of 
his right and left knee.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (1999) (functional 
loss may be due to pain, supported 
by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion 
lost due to pain on use or during 
exacerbation of the disabilities.  
Range of motion testing should be 
conducted with an explanation as to 
what is the normal range of motion.

c.  With respect to functioning of 
the knees, the examiner should state 
whether the service-connected right 
and left knee disabilities are 
manifested by instability, and if 
so, to indicate whether the 
instability is slight, moderate, or 
severe in each knee.

d.  The examiner is requested to 
comment on the effect of the 
appellant's right and left knee 
disabilities on his employability. 

The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of right 
and left knee pathology found to be 
present.  The examiner should provide 
complete rationales for all conclusions 
reached.

4.  The RO should take adjudicatory 
action on the veteran's claims of 
entitlement to increased ratings for the 
left and right knee disorders.  The 
adjudicatory action should include the 
consideration of VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98.  If any benefit sought 
is denied, a supplemental statement of 
the case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required by him until 
he receives further notice.  The purposes of this REMAND are 
to procure clarifying data and to comply with the governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




